EXHIBIT 10.2
 
STANDARD FORM
INDUSTRIAL BUILDING LEASE
(Multi-Tenant)
 
1. BASIC TERMS. This Section 1 contains the Basic Terms of this Lease between
Landlord and Tenant, named below. Other Sections of the Lease referred to in
this Section 1 explain and define the Basic Terms and are to be read in
conjunction with the Basic Terms.
 

 
1.1.
Effective Date of Lease: June 1, 2008.

 
1.2.
Landlord: First Industrial Pennsylvania, LP

 
1.3.
Tenant: Eberline Services, ______.

 
1.4.
Premises: Approximately 11,256 rentable square feet in the building commonly
known as 264 Welsh Pool Road, Exton, PA (the “Building”).

 
1.5.
Property: See Exhibit A.

 
1.6.
Lease Term: 5 years, 3 month (“Term”), commencing April 1, 2008 (“Commencement
Date”) and ending June 30, 2013, subject to Section 2.3 below (“Expiration
Date”).

 
1.7.
Permitted Uses: (See Section 4.1) _____________________________________.

 
1.8.
Tenant’s Guarantor: None. 

1.9.
Brokers: (See Section 23; if none, so state): (A) Tenant’s Broker:
_____________________; and (B) Landlord’s Broker: _____________________

 
1.10.
Security/Damage Deposit: (See Section 4.4) $25,000.00.

 
1.11.
Initial Estimated Additional Rent Payable by Tenant: $2.41 per square foot per
month

 
1.12.
Tenant’s Proportionate Share: 100%

 
1.13.
Exhibits to Lease: The following exhibits are attached to and made a part of
this Lease. (If none, so state): A (site plan); B (Tenant Operations Inquiry
Form); C (Landlord’s Work); D (Confirmation of Commencement Date); and E (Broom
Clean Condition and Repair Requirements)

 
2. LEASE OF PREMISES; RENT.
 
2.1. Lease of Premises for Lease Term. Landlord hereby leases the Premises to
Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and
subject to the conditions of this Lease.
 
2.2. Types of Rental Payments. Tenant shall pay net base rent to Landlord in
monthly installments, in advance, on the first day of each and every calendar
month during the Term of this Lease (the “Base Rent”) in the amounts and for the
periods as set forth below:
 
Rental Payments
 
Lease Period
 
Base Rent Per
Square Foot
 
Monthly Base Rent
 
April 1, 2008 – May 31, 2008
 
$
0.00
 
$
0.00
 
June 1, 2008 – May 31, 2009
 
$
11.13
 
$
10,439.94
 
June 1, 2009 – May 31, 2010
 
$
11.58
 
$
10,587.54
 
June 1, 2010 – May 31, 2011
 
$
12.04
 
$
11,291.84
 
June 1, 2011 – May 31, 2012
 
$
12.52
 
$
11,743.51
 
June 1, 2012 – June 30, 2013
 
$
13.02
 
$
12,213.25
 

 

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, for and in consideration of this Lease, Tenant
shall not be required to make any Base Rent payments for the following months:
April, 2008; May, 2008 and January, 2009 (collectively, the “Base Rent Abatement
Months”). Tenant shall be required to make all other payments due under the
Lease during the Rent Abatement Months.
 
Tenant shall also pay (a) Tenant’s Proportionate Share (as set forth in Section
1.12) of Operating Expenses (as hereinafter defined), and (b) any other amounts
owed by Tenant hereunder (collectively, “Additional Rent”). In the event any
monthly installment of Base Rent or Additional Rent, or both, is not paid within
5 days of the date when due, a late charge in an amount equal to 5% of the then
delinquent installment of Base Rent and/or Additional Rent (the “Late Charge”)
shall be imposed with respect to the then-delinquent Rent (as defined below)
payment for purposes of this Lease, the Late Charge, Default Interest, as
defined in Section 22.3 below, Base Rent and Additional Rent shall collectively
be referred to as “Rent.” All Rent shall be paid by Tenant to Landlord, c/o
First Industrial, L.P., P.O. Box 33098, Newark, NJ 07188-0098, or if sent by
overnight courier, Bank One National Processing Corp., 300 Harmon Meadow Blvd.,
3rd Floor, Secaucus, NJ 07094, Attention: _____________., Lockbox #__________
(or such other entity designated as Landlord’s management agent, if any, and if
Landlord so appoints such a management agent, the “Agent”), or pursuant to such
other directions as Landlord shall designate in this Lease or otherwise in
writing.
 
2.3. Covenants Concerning Rental Payments. Tenant shall pay the Rent promptly
when due, without notice or demand, and without any abatement, deduction or
setoff. No payment by Tenant, or receipt or acceptance by Agent or Landlord, of
a lesser amount than the correct Rent shall be deemed to be other than a payment
on account, nor shall any endorsement or statement on any check or letter
accompanying any payment be deemed an accord or satisfaction, and Agent or
Landlord may accept such payment without prejudice to its right to recover the
balance due or to pursue any other remedy available to Landlord. If the
Commencement Date occurs on a day other than the first day of a calendar month,
the Rent due for the first calendar month of the Term shall be prorated on a per
diem basis (based on a 360 day, 12 month year) and paid to Landlord on the
Commencement Date, and the Term will be extended to terminate on the last day of
the calendar month in which the Expiration Date stated in Section 1.6 occurs.
 
3. OPERATING EXPENSES.
 
3.1. Definitional Terms Relating to Additional Rent. For purposes of this
Section and other relevant provisions of the Lease:
 
3.1.1. Operating Expenses. The term “Operating Expenses” shall mean all costs
and expenses paid or incurred by Landlord with respect to, or in connection
with, the ownership, repair, restoration, maintenance and operation of the
Property. Operating Expenses may include, but are not limited to, any or all of
the following: (i) services provided directly by employees of Landlord or Agent
in connection with the operation, maintenance or rendition of other services to
or for the Property (including, but not limited to, the Common Areas); (ii) to
the extent not separately metered, billed, or furnished, all charges for
utilities and services furnished to either or both of the Property and the
Premises, including, without limitation, the Common Areas (as hereinafter
defined), together with any taxes on such utilities; (iii) all market-based
premiums for commercial property, casualty, general liability, boiler, flood,
earthquake, terrorism and all other types of insurance provided by Landlord and
relating to the Property, all reasonable administrative costs incurred in
connection with the procurement and implementation of such insurance policies,
and all deductibles paid by Landlord pursuant to insurance policies required to
be maintained by Landlord under this Lease; (iv) management fees to Landlord or
Agent or other persons or management entities actually involved in the
management and operation of the Property collected from all tenants in the
Property; (v) any capital improvements made by, or on behalf of, Landlord to the
Property that are either or both (a) designed to reduce Operating Expenses and
(b) required to keep the Property in compliance with all governmental laws,
rules and regulations applicable thereto, from time to time, the cost of which
capital improvements shall be reasonably amortized by Landlord over the useful
life of the improvement, in accordance with generally accepted accounting
principles; (vi) all professional fees incurred in connection with the
operation, management and maintenance of the Property; (vii) Taxes, as
hereinafter defined in Section 3.1.2; and (viii) dues, fees or other costs and
expenses, of any nature, due and payable to any association or comparable entity
to which Landlord, as owner of the Property, is a member or otherwise belongs
and that governs or controls any aspect of the ownership and operation of the
Property; (ix) any real estate taxes and common area maintenance expenses levied
against, or attributable to, the Property under any declaration of covenants,
conditions and restrictions, reciprocal easement agreement or comparable
arrangement that encumbers and benefits the Property and other real property
(e.g., a business park); and (x) all costs and expenses incurred to maintain,
repair and replace all or any of the Common Areas.
 
3.1.2. Taxes. The term “Taxes,” as referred to in Section 3.1.1(vii) above shall
mean (i) all governmental taxes, assessments, fees and charges of every kind or
nature (other than Landlord’s income taxes), whether general, special, ordinary
or extraordinary, due at any time or from time to time, during the Term and any
extensions thereof, in connection with the ownership, leasing, or operation of
the Property, or of the personal property and equipment located therein or used
in connection therewith; and (ii) any reasonable expenses incurred by Landlord
in contesting such taxes or assessments and/or the assessed value of the
Property. For purposes hereof, Tenant shall be responsible for any Taxes that
are due and payable at any time or from time to time during the Term and for any
Taxes that are assessed, become a lien, or accrue during any Operating Year,
which obligation shall survive the termination or expiration of this Lease.
 

--------------------------------------------------------------------------------


 
3.1.3. Operating Year. The term “Operating Year” shall mean the calendar year
commencing January 1st of each year (including the calendar year within which
the Commencement Date occurs) during the Term.
 
3.2. Payment of Operating Expenses. Tenant shall pay, as Additional Rent and in
accordance with the requirements of Section 3.3, Tenant’s Proportionate Share of
the Operating Expenses as set forth in Section 3.3. Additional Rent commences to
accrue upon the Commencement Date. The Tenant’s Proportionate Share of Operating
Expenses payable hereunder for the Operating Years in which the Term begins and
ends shall be prorated to correspond to that portion of said Operating Years
occurring within the Term. Tenant’s Proportionate Share of Operating Expenses
and any other sums due and payable under this Lease shall be adjusted upon
receipt of the actual bills therefor, and the obligations of this
Section 3 shall survive the termination or expiration of the Lease.
 
3.3. Payment of Additional Rent. Landlord shall have the right to reasonably
estimate the Operating Expenses for each Operating Year. Upon Landlord’s or
Agent’s notice to Tenant of such estimated amount, Tenant shall pay, on the
first day of each month during that Operating Year, an amount (the “Estimated
Additional Rent”) equal to the estimate of the Tenant’s Proportionate Share of
Operating Expenses divided by 12 (or the fractional portion of the Operating
Year remaining at the time Landlord delivers its notice of the estimated amounts
due from Tenant for that Operating Year). If the aggregate amount of Estimated
Additional Rent actually paid by Tenant during any Operating Year is less than
Tenant’s actual ultimate liability for Operating Expenses for that particular
Operating Year, Tenant shall pay the deficiency within 30 days of Landlord’s
written demand therefor. If the aggregate amount of Estimated Additional Rent
actually paid by Tenant during a given Operating Year exceeds Tenant’s actual
liability for such Operating Year, the excess shall be credited against the
Estimated Additional Rent next due from Tenant during the immediately subsequent
Operating Year, except that in the event that such excess is paid by Tenant
during the final Lease Year, then upon the expiration of the Term, Landlord or
Agent shall pay Tenant the then-applicable excess promptly after determination
thereof.
 
3.4. Tenant Audit Rights. In the event that Tenant’s Additional Rent rises by
more than ten percent (10%) from any previous year Tenant shall have the
following rights: As soon as is reasonably practical after each Operating Year
in which there is a 10% increase, upon written request from Tenant, Landlord
shall provide Tenant with a statement (a "Statement") setting forth Tenant's
actual ultimate liability for its Proportionate Share of Operating Expenses for
the subject Operating Year. If Tenant disputes the amount set forth in a given
Statement, Tenant shall have the right, at Tenant's sole expense, to cause
Landlord's books and records with respect to the particular Operating Year that
is the subject of that particular Statement to be audited (the "Audit") by a
certified public accountant mutually acceptable to Landlord and Tenant (the
"Accountant"), provided Tenant (i) has not defaulted under this Lease and failed
to cure such default on a timely basis and (ii) delivers written notice (an
"Audit Notice") to Landlord on or prior to the date that is sixty (60) days
after Landlord delivers the Statement in question to Tenant (such 60-day period,
the "Response Period"). If Tenant fails to timely deliver an Audit Notice with
respect to a given Statement, then Tenant's right to undertake an Audit with
respect to that Statement and the Operating Year to which that particular
Statement relates shall automatically and irrevocably be waived. Any Statement
shall be final and binding upon Tenant and shall, as between the parties, be
conclusively deemed correct, at the end of the applicable Response Period,
unless prior thereto, Tenant timely delivers an Audit Notice with respect to the
then-applicable Statement. If Tenant timely delivers an Audit Notice, Tenant
must commence such Audit within sixty (60) days after the Audit Notice is
delivered to Landlord, and the Audit must be completed within thirty (30) days
of the date on which it is begun. If Tenant fails, for any reason, to commence
and complete the Audit within such periods, the Statement that Tenant elected to
Audit shall be deemed final and binding upon Tenant and shall, as between the
parties, be conclusively deemed correct. The Audit shall take place at the
offices of Landlord where its books and records are located, at a mutually
convenient time during Landlord's regular business hours. Before conducting the
Audit, Tenant must pay the full amount of Operating Expenses billed under the
Statement then in question. Tenant hereby covenants and agrees that the
Accountant engaged by Tenant to conduct the Audit shall be compensated on an
hourly basis and shall not be compensated based upon a percentage of overcharges
it discovers. If an Audit is conducted in a timely manner, such Audit shall be
deemed final and binding upon Landlord and Tenant and shall, as between the
parties, be conclusively deemed correct. If the results of the Audit reveal that
the Tenant's ultimate liability for Operating Expenses does not equal the
aggregate amount of Estimated Additional Rent actually paid by Tenant to
Landlord during the Operating Year that is the subject of the Audit, the
appropriate adjustment shall be made between Landlord and Tenant, and any
payment required to be made by Landlord or Tenant to the other shall be made
within thirty (30) days after the Accountant's determination. In no event shall
this Lease be terminable nor shall Landlord be liable for damages based upon any
disagreement regarding an adjustment of Operating Expenses. Tenant agrees that
the results of any Audit shall be kept strictly confidential by Tenant and shall
not be disclosed to any other person or entity The foregoing provisions
concerning a potential Audit are personal to Tenant and shall not run with this
Lease or for the benefit of any assignee or sublessee (whether permitted or
not).
 

--------------------------------------------------------------------------------


 
4. USE OF PREMISES AND COMMON AREAS; SECURITY DEPOSIT.
 
4.1. Use of Premises and Property. The Premises shall be used by the Tenant for
the purpose(s) set forth in Section 1.7 above and for no other purpose
whatsoever. Tenant shall not, at any time, use or occupy, or suffer or permit
anyone to use or occupy, the Premises, or do or permit anything to be done in
the Premises or the Property, in any manner that may (a) violate any Certificate
of Occupancy for the Premises or the Property; (b) cause, or be liable to cause,
injury to, or in any way impair the value or proper utilization of, all or any
portion of the Property (including, but not limited to, the structural elements
of the Property) or any equipment, facilities or systems therein; (c) constitute
a violation of the laws and requirements of any public authority or the
requirements of insurance bodies or the rules and regulations of the Property,
including any covenant, condition or restriction affecting the Property; (d)
exceed the load bearing capacity of the floor of the Premises; (e) impair or
tend to impair the character, reputation or appearance of the Property; or (f)
unreasonably annoy, inconvenience or disrupt the operations or tenancies of
other tenants or users of the Property. On or prior to the date hereof, Tenant
has completed and delivered for the benefit of Landlord a “Tenant Operations
Inquiry Form” in the form attached hereto as Exhibit B describing the nature of
Tenant’s proposed business operations at the Premises, which form is intended
to, and shall be, relied upon by Landlord. From time to time during the Term
(but no more often than once in any twelve month period unless Tenant is in
default hereunder or unless Tenant assigns this Lease or subleases all or any
portion of the Premises, whether or not in accordance with Section 8), Tenant
shall provide an updated and current Tenant Operations Inquiry Form upon
Landlord’s request.
 
4.2. Use of Common Areas. As used herein, “Common Areas” shall mean all areas
within the Property that are available for the common use of tenants of the
Property and that are not leased or held for the exclusive use of Tenant or
other tenants or licensees, including, but not limited to, parking areas,
driveways, sidewalks, loading areas, access roads, corridors, landscaping and
planted areas. Tenant shall have the nonexclusive right to use the Common Areas
for the purposes intended, subject to such reasonable rules and regulations as
Landlord may uniformly establish from time to time. Tenant shall not interfere
with the rights of any or all of Landlord, other tenants or licensees, or any
other person entitled to use the Common Areas. Without limitation of the
foregoing, Tenant shall not park or store any vehicles or trailers on, or
conduct truck loading and unloading activities in, the Common Areas in a manner
that unreasonably disturbs, disrupts or prevents the use of the Common Areas by
Landlord, other tenants or licensees or other persons entitled to use the Common
Areas. Landlord, from time to time, may change any or all of the size, location,
nature and use of any of the Common Areas although such changes may result in
inconvenience to Tenant, so long as such changes do not materially and adversely
affect Tenant’s use of the Premises. In addition to the foregoing, Landlord may,
at any time, close or suspend access to any Common Areas to perform any acts in
the Common Areas as, in Landlord’s reasonable judgment, are desirable to improve
or maintain either or both of the Premises and the Property, or are required in
order to satisfy Landlord’s obligations under this Lease; provided, however,
that Landlord shall use reasonable efforts to limit any disruption of Tenant’s
use and operation of the Premises in connection therewith. Notwithstanding
anything contained in this Lease to the contrary, if at any time, Landlord
determines, in its sole discretion, that the parking areas at the Property are
or have become overburdened, Landlord may allocate parking on a proportionate
basis or assign parking spaces among all tenants at the Property.
 
4.3. Signage. Tenant shall not affix any sign of any size or character to any
portion of the Property, without prior written approval of Landlord, which
approval shall not be unreasonably withheld or delayed. Tenant shall remove all
signs of Tenant upon the expiration or earlier termination of this Lease and
immediately repair any damage to either or both of the Property and the Premises
caused by, or resulting from, such removal.
 
4.4. Security/Damage Deposit. Simultaneously with the execution and delivery of
this Lease, Tenant shall deposit with Landlord or Agent the sum set forth in
Section 1.10 above, in cash (the “Security”), representing security for the
performance by Tenant of the covenants and obligations hereunder. The Security
shall be held by Landlord or Agent, without interest, in favor of Tenant;
provided, however, that no trust relationship shall be deemed created thereby;
the Security may be commingled with other assets of Landlord; and Landlord shall
not be required to pay any interest on the Security. If Tenant defaults in the
performance of any of its covenants hereunder, Landlord or Agent may, without
notice to Tenant, apply all or any part of the Security to the cure of such
default or the payment of any sums then due from Tenant under this Lease
(including, but not limited to, amounts due under Section 22.2 of this Lease as
a consequence of termination of this Lease or Tenant’s right to possession), in
addition to any other remedies available to Landlord. In the event the Security
is so applied, Tenant shall, upon demand, immediately deposit with Landlord or
Agent a sum equal to the amount so used. If Tenant fully and faithfully complies
with all the covenants and obligations hereunder, the Security (or any balance
thereof) shall be returned to Tenant within 30 days after the last to occur of
(i) the date the Term expires or terminates or (ii) delivery to Landlord of
possession of the Premises. Landlord may deliver the Security to any lender with
a mortgage lien encumbering the Property or to any Successor Landlord (defined
below), and thereupon Landlord and Agent shall be discharged from any further
liability with respect to the Security. 
 

--------------------------------------------------------------------------------


 
5. CONDITION AND DELIVERY OF PREMISES.
 
5.1. Condition of Premises. Tenant agrees that Tenant is familiar with the
condition of both the Premises and the Property, and Tenant hereby accepts the
foregoing on an “AS-IS,” “WHERE-IS” basis, except as is otherwise expressly and
specifically described on Exhibit C attached hereto and incorporated herein by
this reference, it being understood that, if Landlord has agreed to perform any
tenant improvements in or to the Premises in consideration of Tenant’s entry
into this Lease (collectively, “Landlord’s Work”), all of Landlord’s Work shall
be described on Exhibit C. Tenant acknowledges that neither Landlord nor Agent,
nor any representative of Landlord, has made any representation as to the
condition of the foregoing or the suitability of the foregoing for Tenant’s
intended use. Tenant represents and warrants that Tenant has made its own
inspection of the foregoing. Neither Landlord nor Agent shall be obligated to
make any repairs, replacements or improvements (whether structural or otherwise)
of any kind or nature to the foregoing in connection with, or in consideration
of, this Lease, except as expressly and specifically set forth in this Lease,
including, but not limited to, Exhibit C.
 
5.2. Delay in Commencement. Landlord shall not be liable to Tenant if Landlord
does not deliver possession of the Premises to Tenant on the Commencement Date.
The obligations of Tenant under the Lease shall not be affected thereby, except
that the Commencement Date shall be delayed until Landlord delivers possession
of the Premises to Tenant, and the Lease Term shall be extended by a period
equal to the number of days of delay in delivery of possession of the Premises
to Tenant, plus the number of days necessary to end the Lease Term on the last
day of a month.
 
5.3. Confirmation of Commencement Date. Upon Landlord’s delivery of possession,
and as a condition precedent to such delivery, of the Premises to Tenant, and
Tenant shall deliver to Landlord a Confirmation of Commencement Date in
substantially the form attached hereto as Exhibit D.
 
6. SUBORDINATION; ESTOPPEL CERTIFICATES; ATTORNMENT.
 
6.1. Subordination and Attornment. This Lease is and shall be subject and
subordinate at all times to (a) all ground leases or underlying leases that may
now exist or hereafter be executed affecting either or both of the Premises and
the Property and (b) any mortgage or deed of trust that may now exist or
hereafter be placed upon, and encumber, any or all of (x) the Property; (y) any
ground leases or underlying leases for the benefit of the Property; and (z) all
or any portion of Landlord’s interest or estate in any of said items. Tenant
shall execute and deliver, within ten (10) days of Landlord’s request, and in
the form reasonably requested by Landlord (or its lender), any documents
evidencing the subordination of this Lease. Tenant hereby covenants and agrees
that Tenant shall attorn to any successor to Landlord.
 
6.2. Estoppel Certificate. Tenant agrees, from time to time and within 10 days
after request by Landlord, to deliver to Landlord, or Landlord’s designee, an
estoppel certificate stating such matters pertaining to this Lease as may be
reasonably requested by Landlord. Failure by Tenant to timely execute and
deliver such certificate shall constitute a Default, as defined below (without
any obligation to provide any notice thereof or any opportunity to cure such
failure to timely perform).
 
6.3. Transfer by Landlord. In the event of a sale or conveyance by Landlord of
the Property, the same shall operate to release Landlord from any future
liability for any of the covenants or conditions, express or implied, herein
contained in favor of Tenant, and in such event Tenant agrees to look solely to
Landlord’s successor in interest (“Successor Landlord”) with respect thereto and
agrees to attorn to such successor.
 
7. QUIET ENJOYMENT. Subject to the provisions of this Lease, so long as Tenant
pays all of the Rent and performs all of its other obligations hereunder, Tenant
shall not be disturbed in its possession of the Premises by Landlord, Agent or
any other person lawfully claiming through or under Landlord; provided, however,
in addition to Landlord’s rights under Section 16 and elsewhere in this Lease,
Landlord and Landlord’s agents, employees, contractors and representatives shall
be provided reasonable access to the Premises such that Landlord and Landlord’s
agents, employees, contractors and representatives may perform the General
Maintenance Services (as hereinafter defined) without undue interruption, delay
or hindrance. This covenant shall be construed as a covenant running with the
Property and is not a personal covenant of Landlord. Tenant shall not
unreasonably interrupt, delay, prevent or hinder the performance of the General
Maintenance Services by or on behalf of Landlord. Notwithstanding the foregoing,
however, Tenant acknowledges and agrees that Landlord shall have the unfettered
and unilateral right to use portions of the Common Areas (inclusive of the roof
of the Building) for such purposes and uses as Landlord may desire; provided,
however, that in all events and under all circumstances, Landlord’s use of any
portion of the Common Areas shall not interfere, in any material respect, with
any or all of (a) Tenant’s rights to occupy and use the Common Areas (in the
manner and for the purposes contemplated hereunder); (b) Tenant’s right to
utilize the vehicular parking areas located on the Common Areas; and (c)
Tenant’s right of access, ingress and egress to and from the Common Areas.
 

--------------------------------------------------------------------------------


 
8. ASSIGNMENT AND SUBLETTING. Tenant shall not (a) assign (whether directly or
indirectly), in whole or in part, this Lease, or (b) allow this Lease to be
assigned, in whole or in part, by operation of law or otherwise, including,
without limitation, by transfer of a controlling interest (i.e. greater than a
25% interest) of stock, membership interests or partnership interests, or by
merger or dissolution, which transfer of a controlling interest, merger or
dissolution shall be deemed an assignment for purposes of this Lease, or (c)
mortgage or pledge the Lease, or (d) sublet the Premises, in whole or in part,
without (in the case of any or all of (a) through (d) above) the prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed. Tenant may, however, assign this Lease or sublease a portion of the
Premises to a wholly-owned subsidiary, provided that Tenant advises Landlord, in
writing, in advance, and otherwise complies with the succeeding provisions of
this Section 8. In no event shall any assignment or sublease ever release Tenant
or any guarantor from any obligation or liability hereunder; and in the case of
any assignment, Landlord shall retain all rights with respect to the Security.
Any purported assignment, mortgage, transfer, pledge or sublease made without
the prior written consent of Landlord shall be absolutely null and void. No
assignment of this Lease shall be effective and valid unless and until the
assignee executes and delivers to Landlord any and all documentation reasonably
required by Landlord in order to evidence assignee’s assumption of all
obligations of Tenant hereunder. Regardless of whether or not an assignee or
sublessee executes and delivers any documentation to Landlord pursuant to the
preceding sentence, any assignee or sublessee shall be deemed to have
automatically attorned to Landlord in the event of any termination of this
Lease. If this Lease is assigned, or if the Premises (or any part thereof) are
sublet or used or occupied by anyone other than Tenant, whether or not in
violation of this Lease, Landlord or Agent may (without prejudice to, or waiver
of its rights), collect Rent from the assignee, subtenant or occupant. In the
event of an assignment of this Lease and the payment of consideration from the
assignee to the Tenant in connection therewith, 50% of such consideration shall
be paid to Landlord. With respect to the allocable portion of the Premises
sublet, in the event that the total rent and any other considerations received
under any sublease by Tenant is greater than (on a pro rata and proportionate
basis) the total Rent required to be paid, from time to time, under this Lease,
Tenant shall pay to Landlord fifty percent (50%) of such excess as received from
any subtenant and such amount shall be deemed a component of the Additional
Rent. 
 
9. COMPLIANCE WITH LAWS.
 
9.1. Compliance with Laws. Tenant shall, at its sole expense (regardless of the
cost thereof), comply with all local, state and federal laws, rules, regulations
and requirements now or hereafter in force and all judicial and administrative
decisions in connection with the enforcement thereof (collectively, “Laws”),
pertaining to either or both of the Premises and Tenant’s use and occupancy
thereof, and including, but not limited to, all Laws concerning or addressing
matters of an environmental nature. If any license or permit is required for the
conduct of Tenant’s business in the Premises, Tenant, at its expense, shall
procure such license prior to the Commencement Date, and shall maintain such
license or permit in good standing throughout the Term. Tenant shall give prompt
notice to Landlord of any written notice it receives of the alleged violation of
any Law or requirement of any governmental or administrative authority with
respect to either or both of the Premises and the use or occupation thereof.
 
9.2. Hazardous Materials. If, at any time or from time to time during the Term
(or any extension thereof), any Hazardous Material (defined below) is generated,
transported, stored, used, treated or disposed of at, to, from, on or in either
or both of the Premises and the Property by, or as a result of any act or
omission of, any or all of Tenant and any or all of Tenant’s Parties (defined
below): (i) Tenant shall, at its own cost, at all times comply (and cause all
others to comply) with all Laws relating to Hazardous Materials, and Tenant
shall further, at its own cost, obtain and maintain in full force and effect at
all times all permits and other approvals required in connection therewith; (ii)
Tenant shall promptly provide Landlord or Agent with complete copies of all
communications, permits or agreements with, from or issued by any governmental
authority or agency (federal, state or local) or any private entity relating in
any way to the presence, release, threat of release, or placement of Hazardous
Materials on or in the Premises or any portion of the Property, or the
generation, transportation, storage, use, treatment, or disposal at, on, in or
from the Premises, of any Hazardous Materials; (iii) Absent reasonable evidence
that Tenant is not in compliance with the applicable permits or Laws, Landlord,
Agent and their respective agents and employees shall have the right, not more
than once per Lease Year, to either or both (x) enter the Premises and (y)
conduct appropriate tests, at Tenant’s expense, for the purposes of ascertaining
Tenant’s compliance with all applicable Laws or permits relating in any way to
the generation, transport, storage, use, treatment, disposal or presence of
Hazardous Materials on, at, in or from all or any portion of either or both of
the Premises and the Property; and (iv) Absent reasonable evidence that Tenant
is not in compliance with the applicable permits or Laws, upon written request
by Landlord or Agent not more than once per Lease Year, Tenant shall cause to be
performed, and shall provide Landlord with the results of, reasonably
appropriate tests of air, water or soil to demonstrate that Tenant complies with
all applicable Laws or permits relating in any way to the generation, transport,
storage, use, treatment, disposal or presence of Hazardous Materials on, at, in
or from all or any portion of either or both of the Premises and the Property.
This Section 9 does not authorize the generation, transportation, storage, use,
treatment or disposal of any Hazardous Materials at, to, from, on or in the
Premises in contravention of this Section 9. Tenant covenants to investigate,
clean up and otherwise remediate, at Tenant’s sole expense, any release of
Hazardous Materials caused, contributed to, or created by any or all of (A)
Tenant and (B) any or all of Tenant’s officers, directors, members, managers,
partners, invitees, agents, employees, contractors or representatives (“Tenant
Parties”) during the Term. Such investigation and remediation shall be performed
only after Tenant has obtained Landlord’s prior written consent; provided,
however, that Tenant shall be entitled to respond (in a reasonably appropriate
manner) immediately to an emergency without first obtaining such consent. All
remediation shall be performed in strict compliance with Laws and to the
reasonable satisfaction of Landlord. Tenant shall not enter into any settlement
agreement, consent decree or other compromise with respect to any claims
relating to any Hazardous Materials in any way connected to the Premises without
first obtaining Landlord’s written consent (which consent may be given or
withheld in Landlord’s sole, but reasonable, discretion) and affording Landlord
the reasonable opportunity to participate in any such proceedings. As used
herein, the term, “Hazardous Materials,” shall mean any waste, material or
substance (whether in the form of liquids, solids or gases, and whether or not
airborne) that is or may be deemed to be or include a pesticide, petroleum,
asbestos, polychlorinated biphenyl, radioactive material, urea formaldehyde or
any other pollutant or contaminant that is or may be deemed to be hazardous,
toxic, ignitable, reactive, corrosive, dangerous, harmful or injurious, or that
presents a risk to public health or to the environment, and that is or becomes
regulated by any Law. The undertakings, covenants and obligations imposed on
Tenant under this Section 9 shall survive the termination or expiration of this
Lease.
 

--------------------------------------------------------------------------------


 
10. INSURANCE.
 
10.1. Insurance to be Maintained by Landlord. Landlord shall maintain: (a) a
commercial property insurance policy covering the Property (at its full
replacement cost), but excluding Tenant’s personal property; (b) commercial
general public liability insurance covering Landlord for claims arising out of
liability for bodily injury, death, personal injury, advertising injury and
property damage occurring in and about the Property and otherwise resulting from
any acts and operations of Landlord, its agents and employees; (c) rent loss
insurance; and (d) any other insurance coverage deemed appropriate by Landlord
or required by Landlord’s lender. All of the coverages described in (a) through
(d) shall be determined from time to time by Landlord, in its sole discretion.
All insurance maintained by Landlord shall be in addition to and not in lieu of
the insurance required to be maintained by the Tenant.
 
10.2. Insurance to be Maintained by Tenant. Tenant shall purchase, at its own
expense, and keep in force at all times during this Lease the policies of
insurance set forth below (collectively, “Tenant’s Policies”). All Tenant’s
Policies shall (a) be issued by an insurance company with a Best’s rating of A
or better and otherwise reasonably acceptable to Landlord and shall be licensed
to do business in the state in which the Property is located, unless agreed to
otherwise by Landlord; (b) provide that said insurance shall contain a standard
30 day cancellation policy; (c) provide for deductible amounts that are
reasonably acceptable to Landlord (and its lender, if applicable) and (d)
otherwise be in such form, and include such coverages, as Landlord may
reasonably require. The Tenant’s Policies described in (i) and (ii) below shall
(1) provide coverage on an occurrence basis; (2) name Landlord (and its lender,
if applicable) as an additional insured; (3) provide coverage, to the extent
insurable, for the indemnity obligations of Tenant under this Lease; (4) contain
a separation of insured parties provision; (5) be primary with respect to
vicarious liability imputed to the additional insured(s) for injuries or damages
caused by Tenant; and (6) provide coverage with no exclusion for a pollution
incident arising from a hostile fire. All Tenant’s Policies (or, at Landlord’s
option, Certificates of Insurance and applicable endorsements, including,
without limitation, an "Additional Insured-Managers or Landlords of Premises"
endorsement) shall be delivered to Landlord prior to the Commencement Date and
renewals thereof shall be delivered to Landlord’s notice addresses at least 30
days prior to the applicable expiration date of each Tenant’s Policy. In the
event that Tenant fails, at any time or from time to time, to comply with the
requirements of the preceding sentence, Landlord may (x) order such insurance
and charge the cost thereof to Tenant, which amount shall be payable by Tenant
to Landlord upon demand, as Additional Rent or (y) impose on Tenant, as
Additional Rent, a monthly delinquency fee, for each month during which Tenant
fails to comply with the foregoing obligation, in an amount equal to five
percent (5%) of the Base Rent then in effect. Tenant shall give prompt notice to
Landlord and Agent of any bodily injury, death, personal injury, advertising
injury or property damage occurring in and about the Property.
 
10.3. Tenant shall purchase and maintain, throughout the Term, a Tenant’s
Policy(ies) of (i) commercial general or excess liability insurance, including
personal injury and property damage, in the amount of not less than
$2,000,000.00 per occurrence, and $5,000,000.00 annual general aggregate, per
location; (ii) comprehensive automobile liability insurance covering Tenant,
against any personal injuries or deaths of persons and property damage based
upon or arising out of the ownership, use, occupancy or maintenance of a motor
vehicle at the Premises and all areas appurtenant thereto in the amount of not
less than $1,000,000, combined single limit; (iii) commercial property insurance
covering Tenant’s personal property (at its full replacement cost); and (iv)
workers’ compensation insurance per the applicable state statutes covering all
employees of Tenant; and if Tenant handles, stores or utilizes Hazardous
Materials in its business operations, (v) pollution legal liability insurance.
 
10.4. Waiver of Subrogation. Notwithstanding anything to the contrary in this
Lease, Landlord and Tenant mutually waive their respective rights of recovery
against each other and each other’s officers, directors, constituent partners,
members, agents and employees, and Tenant further waives such rights against (a)
each lessor under any ground or underlying lease encumbering the Property and
(b) each lender under any mortgage or deed of trust or other lien encumbering
the Property (or any portion thereof or interest therein), to the extent any
loss is insured against or required to be insured against under this Lease,
including, but not limited to, losses, deductibles or self-insured retentions
covered by Landlord’s or Tenant’s commercial property, general liability, or
automobile liability policies described above, This provision is intended to
waive, fully and for the benefit of each party to this Lease, any and all rights
and claims that might give rise to a right of subrogation by any insurance
carrier. Each party shall cause its respective insurance policy(ies) to be
endorsed to evidence compliance with such waiver. 
 

--------------------------------------------------------------------------------


 
11. ALTERATIONS. Tenant may, from time to time, at its expense, make alterations
or improvements in and to the Premises (hereinafter collectively referred to as
“Alterations”), provided that either (x) Tenant first obtains the written
consent of Landlord or (y) the aggregate costs that Tenant shall incur in order
to perform the then-applicable Alterations, together with those costs that
Tenant incurred to perform any Alterations during the preceding twelve (12)
month period do not exceed $10,000.00. Regardless of whether or not Landlord’s
consent to an Alteration(s) is required, all of the following shall apply with
respect to all Alterations: (a) the Alterations are non-structural and the
structural integrity of the Property shall not be affected; (b) the Alterations
are to the interior of the Premises; (c) the proper functioning of the
mechanical, electrical, heating, ventilating, air-conditioning (“HVAC”),
sanitary and other service systems of the Property shall not be affected and the
usage of such systems by Tenant shall not be increased; and (d) Tenant shall
have appropriate insurance coverage, reasonably satisfactory to Landlord,
regarding the performance and installation of the Alterations. Additionally,
before proceeding with any Alterations, Tenant shall (i) at Tenant’s expense,
obtain all necessary governmental permits and certificates for the commencement
and prosecution of Alterations; (ii) if Landlord’s consent is required for the
planned Alteration, submit to Landlord, for its written approval, working
drawings, plans and specifications and all permits for the work to be done and
Tenant shall not proceed with such Alterations until it has received Landlord’s
approval (if required); and (iii) cause those contractors, materialmen and
suppliers engaged to perform the Alterations to deliver to Landlord certificates
of insurance (in a form reasonably acceptable to Landlord) evidencing policies
of commercial general liability insurance (providing the same coverages as
required in Section 10.2 above) and workers’ compensation insurance. Such
insurance policies shall satisfy the obligations imposed under Section 10.2.
Tenant shall cause the Alterations to be performed in compliance with all
applicable permits, Laws and requirements of public authorities, and with
Landlord’s reasonable rules and regulations or any other restrictions that
Landlord may impose on the Alterations. Tenant shall cause the Alterations to be
diligently performed in a good and workmanlike manner, using new materials and
equipment at least equal in quality and class to the standards for the Property
established by Landlord. With respect to any and all Alterations for which
Landlord’s consent is required, Tenant shall provide Landlord with “as built”
plans, copies of all construction contracts, governmental permits and
certificates and proof of payment for all labor and materials, including,
without limitation, copies of paid invoices and final lien waivers. If
Landlord’s consent to any Alterations is required, and Landlord provides that
consent, then at the time Landlord so consents, Landlord shall also advise
Tenant whether or not Landlord shall require that Tenant remove such Alterations
at the expiration or termination of this Lease. If Landlord requires Tenant to
remove the Alterations, then, during the remainder of the Term, Tenant shall be
responsible for the maintenance of appropriate commercial property insurance
(pursuant to Section 10.2) therefor; however, if Landlord shall not require that
Tenant remove the Alterations, such Alterations shall constitute Landlord’s
Property and Landlord shall be responsible for the insurance thereof, pursuant
to Section 10.1.
 
Notwithstanding the foregoing, Tenant, as part of its fit out of the Premises,
Tenant shall be permitted to: (i) install additional return ducting and/or
re-route existing air flows to minimize cross-contamination between labs and to
improve air return; (ii) add temperature controls to allow for separate
temperature zones; (iii) install a new control system; and/or (iv) the install
conventional HVAC systems for specific areas requiring autonomous control.
 
12. LANDLORD’S AND TENANT’S PROPERTY. All fixtures, machinery, equipment,
improvements and appurtenances attached to, or built into, the Premises by
Landlord at the commencement of, or during, the Term shall remain a part of the
Premises; shall be deemed the property of Landlord (the “Landlord’s Property”),
without compensation or credit to Tenant; and shall not be removed by Tenant at
the Expiration Date unless Landlord requires their removal (including, but not
limited to, Alterations pursuant to Section 11). Further, any personal property,
equipment or machinery (with the exception of Building mechanicals such as HVAC)
installed by the Tenant in the Premises, at Tenant’s cost, for purposes of the
Permitted Use on or after the Commencement Date, movable or otherwise shall
constitute Tenant’s property and shall be removed by Tenant. Notwithstanding
anything to the contrary otherwise contained in the Lease, in no event shall
Tenant remove any of the following materials or equipment without Landlord’s
prior written consent (which consent may be given or withheld in Landlord’s sole
discretion): any power wiring or power panels, lighting or lighting fixtures,
wall or window coverings, carpets or other floor coverings, heaters, air
conditioners or any other HVAC equipment, fencing or security gates, or other
similar building operating equipment and decorations. At or before the
Expiration Date, or the date of any earlier termination, Tenant, at its expense,
shall remove from the Premises all of Tenant’s personal property and any
Alterations that Landlord requires be removed pursuant to Section 11, and Tenant
shall repair (to Landlord’s reasonable satisfaction) any damage to the Premises
or the Property resulting from either or both such installation and removal. Any
other items of Tenant’s personal property that remain in the Premises after the
Expiration Date, or following an earlier termination date, may, at the option of
Landlord, be deemed to have been abandoned, and in such case, such items may be
retained by Landlord as its property or be disposed of by Landlord, in
Landlord’s sole and absolute discretion and without accountability, at Tenant’s
expense. Notwithstanding the foregoing, if Tenant is in default under the terms
of this Lease, Tenant may remove Tenant’s personal property from the Premises
only upon the express written direction of Landlord. 
 

--------------------------------------------------------------------------------


 
13. REPAIRS AND MAINTENANCE.
 
13.1. Tenant Repairs and Maintenance.
 
13.1.1. Tenant Responsibilities. Except for events of damage, destruction or
casualty to the Premises or Property (which are addressed in Section 18),
throughout the Term, Tenant shall, at its sole cost and expense: (i) both (x)
maintain and preserve, in the same condition as exists on the Commencement Date,
subject to normal and customary wear and tear (the “Same Condition”), and (y)
perform any and all repairs and replacements required in order to so maintain
and preserve, in the Same Condition, the Premises and the fixtures and
appurtenances therein (including, but not limited to, the Premises’ plumbing and
HVAC systems, all doors, overhead or otherwise, glass and levelers located in
the Premises or otherwise available in the Property for Tenant’s sole use; and
excluding, however, only those specific components of the Premises for which
Landlord is expressly responsible under Section 13.2); and (ii) except to the
extent Landlord elects to repair and maintain the HVAC systems as part of
General Maintenance Services, maintain, in full force and effect, a preventative
maintenance and service contract with a reputable service provider for
maintenance of the HVAC systems of the Premises (the “HVAC Maintenance
Contract”). In addition to Tenant’s obligations under (i) and (ii) above, Tenant
shall also be responsible for all costs and expenses incurred to perform any and
all repairs and replacements (whether structural or non-structural; interior or
exterior; and ordinary or extraordinary), in and to the Premises and the
Property and the facilities and systems thereof, if and to the extent that the
need for such repairs or replacements arises directly or indirectly from any
act, omission, misuse, or neglect of any or all of Tenant, any of its
subtenants, Tenant’s Parties, or others entering into, or utilizing, all or any
portion of the Premises for any reason or purpose whatsoever, including, but not
limited to (a) the performance or existence of any Alterations, (b) the
installation, use or operation of Tenant’s personal property in the Premises;
and (c) the moving of Tenant’s personal property in or out of the Property
(collectively, “Tenant-Related Repairs”). All such repairs or replacements
required under this Section 13.1.1 shall be subject to the supervision and
control of Landlord, and all repairs and replacements shall be made with
materials of equal or better quality than the items being repaired or replaced. 
 
13.1.2. General Maintenance Services. Notwithstanding any of the foregoing,
however, from time to time during the Term, Landlord may elect, in its sole
discretion and by delivery of written notice to Tenant, to perform on behalf of
Tenant, all or some portion of the repairs, maintenance, restoration and
replacement in and to the Premises required to be performed by Tenant under this
Lease (any such repairs, maintenance, restoration and/or replacement activities
that Landlord elects to perform on behalf of Tenant are herein collectively
referred to as “General Maintenance Services”). Tenant shall reimburse Landlord
for the cost or value of all General Maintenance Services provided by Landlord
as Additional Rent, simultaneously with the payment of Operating Expenses as
part of Estimated Additional Rent (on a monthly estimated basis subject to
annual reconciliation, as described in Section 3.3 above). Unless and until
Landlord affirmatively elects to provide General Maintenance Services, nothing
contained herein shall be construed to obligate Landlord to perform any General
Maintenance Services or, except as otherwise expressly provided in Section 13.2,
to repair, maintain, restore or replace any portion of the Premises. Landlord
may from time to time, in its sole discretion, (x) reduce or expand the scope of
the General Maintenance Services that Landlord has elected to provide or (y)
revoke its election to provide any or all of the General Maintenance Services,
in either event, upon delivery of not less than thirty (30) days’ prior written
notice to Tenant.
 
13.1.3. HVAC Maintenance Contract. The terms and provisions of any such HVAC
Maintenance Contract shall require that the service provider maintain the
Premises’ HVAC system in accordance with the manufacturer’s recommendations and
otherwise in accordance with normal, customary and reasonable practices in the
geographic area in which the Premises is located and for HVAC systems comparable
to the Premises’ HVAC system. If Landlord does not elect to repair and maintain
the HVAC systems as part of General Maintenance Services, or revokes such
election at any time after having made such election, then, within 30 days
following either (a) the Commencement Date or (b) the date on which Landlord
advises Tenant that Landlord will no longer provide General Maintenance Services
for the HVAC system, whichever date is applicable, Tenant shall procure and
deliver to Landlord the HVAC Maintenance Contract. Thereafter, Tenant shall
provide to Landlord a copy of renewals or replacements of such HVAC Maintenance
Contract no later than 30 days prior to the then-applicable expiry date of the
existing HVAC Maintenance Contract. If Tenant fails to timely deliver to
Landlord the HVAC Maintenance Contract (or any applicable renewal or replacement
thereof), then Landlord shall have the right to contract directly for the
periodic maintenance of the HVAC systems in the Premises and to charge the cost
thereof back to Tenant as Additional Rent.
 
13.2. Landlord Repairs. Notwithstanding anything to the contrary stated herein,
Landlord shall repair, replace and restore the (a) foundation, exterior and
interior load-bearing walls, roof structure and roof covering of the Property
and (b) the Common Areas; provided, however, that in the case of both (a) and
(b): (i) all costs and expenses so incurred by Landlord to repair, replace and
restore the above items shall constitute Operating Expenses; provided, however,
that with respect to any costs incurred in the replacement context, those costs
shall not constitute an Operating Expense except to the extent that such costs
so qualify under Section 3.1.1(v); and (ii) notwithstanding (i) above, in the
event that any such repair, replacement or restoration is a Tenant-Related
Repair, then Tenant shall be required to reimburse Landlord for all costs and
expenses that Landlord incurs in order to perform such Tenant-Related Repair,
and such reimbursement shall be paid, in full, within 10 days after Landlord’s
delivery of demand therefor.
 

--------------------------------------------------------------------------------


 
14. UTILITIES. Tenant shall purchase all utility services and shall provide for
scavenger, cleaning and extermination services. As provided in Section 3.1.1.
above, utility charges may be included within Operating Expenses; nevertheless,
at Landlord’s election or with Landlord’s consent, (a) Tenant may pay the
utility charges for its Premises directly to the utility or municipality
providing such service, and in that event all charges shall be paid by Tenant
before they become delinquent; and (b) Landlord may directly bill Tenant for its
Proportionate Share of utility expenses when and as such expenses are incurred.
Tenant shall be solely responsible for the repair and maintenance of any meters
necessary in connection with such services. Tenant’s use of electrical energy in
the Premises shall not, at any time, exceed the capacity of either or both of
(x) any of the electrical conductors and equipment in or otherwise servicing the
Premises; and (y) the HVAC systems of either or both of the Premises and the
Property.
 
15. INVOLUNTARY CESSATION OF SERVICES. Landlord reserves the right, without any
liability to Tenant and without affecting Tenant’s covenants and obligations
hereunder, to stop service of any or all of the HVAC, electric, sanitary,
elevator (if any), and other systems serving the Premises, or to stop any other
services required by Landlord under this Lease, whenever and for so long as may
be necessary by reason of (i) accidents, emergencies, strikes, or the making of
repairs or changes which Landlord or Agent, in good faith, deems necessary or
(ii) any other cause beyond Landlord’s reasonable control. Further, it is also
understood and agreed that Landlord or Agent shall have no liability or
responsibility for a cessation of services to the Premises or to the Property
that occurs as a result of causes beyond Landlord’s or Agent’s reasonable
control. No such interruption of service shall be deemed an eviction or
disturbance of Tenant’s use and possession of the Premises or any part thereof,
or render Landlord or Agent liable to Tenant for damages, or relieve Tenant from
performance of Tenant’s obligations under this Lease, including, but not limited
to, the obligation to pay Rent; provided, however, that if any interruption of
services persists for a period in excess of five (5) consecutive business days
Tenant shall, as Tenant’s sole remedy, be entitled to a proportionate abatement
of Rent to the extent, if any, of any actual loss of use of the Premises by
Tenant.
 
16. LANDLORD’S RIGHTS. Landlord, Agent and their respective agents, employees
and representatives shall have the right to enter and/or pass through the
Premises at any time or times upon reasonable prior notice (except in the event
of emergency): (a) to examine and inspect the Premises and to show them to
actual and prospective lenders, prospective purchasers or mortgagees of the
Property or providers of capital to Landlord and its affiliates; and in
connection with the foregoing, to install a sign at or on the Property to
advertise the Property for lease or sale; (b) to make such repairs, alterations,
additions and improvements in or to all or any portion of either or both of the
Premises and the Property, or the Property’s facilities and equipment as
Landlord is required or desires to make. During the period of nine (9) months
prior to the Expiration Date (or at any time, if Tenant has vacated or abandoned
the Premises or is otherwise in default under this Lease), Landlord and its
agents may exhibit the Premises to prospective tenants. Additionally, Landlord
and Agent shall have the following rights with respect to the Premises,
exercisable without notice to Tenant, without liability to Tenant, and without
being deemed an eviction or disturbance of Tenant’s use or possession of the
Premises or giving rise to any claim for setoff or abatement of Rent: (i) to
have pass keys, access cards, or both, to the Premises; and (ii) to decorate,
remodel, repair, alter or otherwise prepare the Premises for reoccupancy at any
time after Tenant vacates or abandons the Premises for more than 30 consecutive
days or without notice to Landlord of Tenant’s intention to reoccupy the
Premises.
 
17. NON-LIABILITY AND INDEMNIFICATION.
 
17.1. Non-Liability. Except with respect to Landlord’s indemnity under Section
17.3, none of Landlord, Agent, any other managing agent, or their respective
affiliates, owners, partners, directors, officers, agents and employees shall be
liable to Tenant for any loss, injury, or damage, to Tenant or to any other
person, or to its or their property, irrespective of the cause of such injury,
damage or loss. Further, none of Landlord, Agent, any other managing agent, or
their respective affiliates, owners, partners, directors, officers, agents and
employees shall be liable to Tenant (a) for any damage caused by other tenants
or persons in, upon or about the Property, or caused by operations in
construction of any public or quasi-public work, except as otherwise expressly
provided in Section 17.3; (b) with respect to matters for which Landlord is
liable, for consequential or indirect damages purportedly arising out of any
loss of use of the Premises or any equipment or facilities therein by Tenant or
any person claiming through or under Tenant; (c) for any defect in the Premises
or the Property; (d) for injury or damage to person or property caused by fire,
or theft, or resulting from the operation of heating or air conditioning or
lighting apparatus, or from falling plaster, or from steam, gas, electricity,
water, rain, snow, ice, or dampness, that may leak or flow from any part of the
Property, or from the pipes, appliances or plumbing work of the same, except as
otherwise expressly provided in Section 17.3.
 
17.2. Tenant Indemnification. Except for the Landlord’s gross negligence, sole
negligence or willful misconduct, Tenant hereby indemnifies, defends, and holds
Landlord, Agent, Landlord’s members and their respective affiliates, owners,
partners, members, directors, officers, agents and employees (collectively,
“Landlord Indemnified Parties”) harmless from and against any and all Losses
(defined below) arising from or in connection with any or all of: (a) the
conduct or management of either or both the Property and the Premises or any
business therein, or any work or Alterations done, or any condition created by
any or all of Tenant and Tenant’s Parties in or about the Premises during the
Term or during the period of time, if any, prior to the Commencement Date that
Tenant has possession of, or is given access to, the Premises; (b) any act,
omission or negligence of any or all of Tenant and Tenant’s Parties; (c) any
bodily injury or property damage occurring in, at or upon the Premises and
caused by any or all of Tenant and Tenant’s Parties; (d) any breach by Tenant of
any or all of its warranties, representations and covenants under this Lease;
(e) any actions necessary to protect Landlord’s interest under this Lease in a
bankruptcy proceeding or other proceeding under the Bankruptcy Code; (f) the
creation or existence of any Hazardous Materials in, at, on or under the
Premises or the Property, if and to the extent brought to the Premises or the
Property or caused by Tenant or any party within Tenant’s control; and (g) any
violation or alleged violation by any or all of Tenant and Tenant’s Parties of
any Law (collectively, “Tenant’s Indemnified Matters”). In case any action or
proceeding is brought against any or all of Landlord and the Landlord
Indemnified Parties by reason of any of Tenant’s Indemnified Matters, Tenant,
upon notice from any or all of Landlord, Agent or any Superior Party (defined
below), shall resist and defend such action or proceeding by counsel reasonably
satisfactory to Landlord. The term “Losses” shall mean all claims, demands,
expenses, actions, judgments, damages (actual, but not consequential),
penalties, fines, liabilities, losses of every kind and nature, suits,
administrative proceedings, costs and fees, including, without limitation,
attorneys’ and consultants’ reasonable fees and expenses, and the costs of
cleanup, remediation, removal and restoration, that are in any way related to
any matter covered by the foregoing indemnity. The provisions of this Section
17.2 shall survive the expiration or termination of this Lease.
 

--------------------------------------------------------------------------------


 
17.3. Landlord Indemnification. Landlord hereby indemnifies, defends and holds
Tenant harmless from and against any and all Losses actually suffered or
incurred by Tenant as the sole and direct result of any negligent, willful or
intentional acts or omissions of any or all of Landlord, Agent and any parties
within the direct and sole control of either or both of Landlord and Agent.
Notwithstanding anything to the contrary set forth in this Lease, however, in
all events and under all circumstances, the liability of Landlord to Tenant,
whether under this Section 17.3 or any other provision of this Lease, shall be
limited to the interest of Landlord in the Property, and Tenant agrees to look
solely to Landlord’s interest in the Property for the recovery of any judgment
or award against Landlord, it being intended that Landlord shall not be
personally liable for any judgment or deficiency. The provisions of this Section
17.3 shall survive the expiration or termination of this Lease.
 
17.4. Force Majeure. Neither the obligations of Tenant (except the obligation to
pay Rent and the obligation to maintain insurance, and provide evidence thereof,
in accordance with Section 10.2) nor those of Landlord shall be affected,
impaired or excused, and neither Landlord nor Tenant shall have any liability
whatsoever to the other, with respect to any act, event or circumstance arising
out of either or both (a) Landlord’s or Tenant’s, as the case may be, failure to
fulfill, or delay in fulfilling any of its obligations under this Lease (except,
with respect to Tenant, the obligation to pay Rent and the obligation to
maintain insurance, and provide evidence thereof, in accordance with Section
10.2) by reason of labor dispute, governmental preemption of property in
connection with a public emergency or shortages of fuel, supplies, or labor, or
any other cause, whether similar or dissimilar, beyond Landlord’s or Tenant’s,
as the case may be, reasonable control; or (b) any failure or defect in the
supply, quantity or character of utilities furnished to the Premises, or by
reason of any requirement, act or omission of any public utility or others
serving the Property, beyond Landlord’s or Tenant’s, as the case may be,
reasonable control.
 
18. DAMAGE OR DESTRUCTION.
 
18.1. Notification and Repair; Rent Abatement. Tenant shall give prompt notice
to Landlord and Agent of (a) any fire or other casualty to the Premises or the
Property, and (b) any damage to, or defect in, any part or appurtenance of the
Property’s sanitary, electrical, HVAC, elevator or other systems located in or
passing through the Premises or any part thereof. In the event that, as a result
of Tenant’s failure to promptly notify Landlord pursuant to the preceding
sentence, Landlord’s insurance coverage is compromised or adversely affected,
then Tenant is and shall be responsible for the payment to Landlord of any
insurance proceeds that Landlord’s insurer fails or refuses to pay to Landlord
as a result of the delayed notification. Subject to the provisions of Section
18.2 below, if either or both of the Property and the Premises is damaged by
fire or other insured casualty, Landlord shall repair (or cause Agent to repair)
the damage and restore and rebuild the Property and/or the Premises (except
Tenant’s personal property) with reasonable dispatch after the adjustment of the
insurance proceeds attributable to such damage. Landlord (or Agent, as the case
may be) shall use its diligent, good faith efforts to make such repair or
restoration promptly and in such manner as not to unreasonably interfere with
Tenant’s use and occupancy of the Premises, but Landlord or Agent shall not be
required to do such repair or restoration work except during normal business
hours of business days. Provided that any damage to either or both of the
Property and the Premises is not caused by, or is not the result of acts or
omissions by, any or all of Tenant and Tenant’s Parties, if (i) the Property is
damaged by fire or other casualty thereby causing the Premises to be
inaccessible or (ii) the Premises are partially damaged by fire or other
casualty, the Rent shall be proportionally abated to the extent of any actual
loss of use of the Premises by Tenant.
 

--------------------------------------------------------------------------------


 
18.2. Total Destruction. If the Property or the Premises shall be totally
destroyed by fire or other casualty, or if the Property shall be so damaged by
fire or other casualty that (in the reasonable opinion of a reputable contractor
or architect designated by Landlord): (i) its repair or restoration of the
Premises requires more than 180 days or (ii) such repair or restoration requires
the expenditure of more than (a) 80% of the full insurable value of the Premises
immediately prior to the casualty or (b) 50% of the full insurable value of the
Property immediately prior to the casualty, Landlord and Tenant shall each have
the option to terminate this Lease (by so advising the other, in writing) within
10 days after said contractor or architect delivers written notice of its
opinion to Landlord and Tenant, but in all events prior to the commencement of
any restoration of the Premises or the Property by Landlord. Additionally, if
the damage (x) is less than the amount stated in (ii) above, but more than 10%
of the full insurable value of the Property; and (y) occurs during the last two
years of Lease Term, then Landlord, but not Tenant, shall have the option to
terminate this Lease pursuant to the notice and within the time period
established pursuant to the immediately preceding sentence. In the event of a
termination pursuant to either of the preceding two (2) sentences, the
termination shall be effective as of the date upon which either Landlord or
Tenant, as the case may be, receives timely written notice from the other
terminating this Lease pursuant to the preceding sentence. If neither Landlord
nor Tenant timely delivers a termination notice, this Lease shall remain in full
force and effect. Notwithstanding the foregoing, if (A) any holder of a mortgage
or deed of trust encumbering the Property or landlord pursuant to a ground lease
encumbering the Property (collectively, “Superior Parties”) or other party
entitled to the insurance proceeds fails to make such proceeds available to
Landlord in an amount sufficient for restoration of the Premises or the
Property, or (B) the issuer of any commercial property insurance policies on the
Property fails to make available to Landlord sufficient proceeds for restoration
of the Premises or the Property, then Landlord may, at Landlord’s sole option,
terminate this Lease by giving Tenant written notice to such effect within 30
days after Landlord receives notice from the Superior Party or insurance
company, as the case may be, that such proceeds shall not be made available, in
which event the termination of this Lease shall be effective as of the date
Tenant receives written notice from Landlord of Landlord’s election to terminate
this Lease. Landlord shall have no liability to Tenant, and Tenant shall not be
entitled to terminate this Lease by virtue of any delays in completion of
repairs and restoration. For purposes of this Section 18.2 only, “full insurable
value” shall mean replacement cost, less the cost of footings, foundations and
other structures below grade.
 
19. EMINENT DOMAIN. If the whole, or any substantial (as reasonably determined
by Landlord) portion, of the Property is taken or condemned for any public use
under any Law or by right of eminent domain, or by private purchase in lieu
thereof, and such taking would prevent or materially interfere with the
Permitted Use of the Premises, this Lease shall terminate effective when the
physical taking of said Premises occurs. If less than a substantial portion of
the Property is so taken or condemned, or if the taking or condemnation is
temporary (regardless of the portion of the Property affected), this Lease shall
not terminate, but the Rent payable hereunder shall be proportionally abated to
the extent of any actual loss of use of the Premises by Tenant. Landlord shall
be entitled to any and all payment, income, rent or award, or any interest
therein whatsoever, which may be paid or made in connection with such a taking
or conveyance, and Tenant shall have no claim against Landlord for the value of
any unexpired portion of this Lease. Notwithstanding the foregoing, any
compensation specifically and independently awarded to Tenant for loss of
business or goodwill, or for its personal property, shall be the property of
Tenant.
 
20. SURRENDER AND HOLDOVER. On the last day of the Term, or upon any earlier
termination of this Lease, or upon any re-entry by Landlord upon the Premises:
(a) Tenant shall quit and surrender the Premises to Landlord “broom-clean” (as
defined by Exhibit E, attached hereto and incorporated herein by reference), and
in a condition that would reasonably be expected with normal and customary use
in accordance with prudent operating practices and in accordance with the
covenants and requirements imposed under this Lease, subject only to ordinary
wear and tear (as is attributable to deterioration by reason of time and use, in
spite of Tenant’s reasonable care) and such damage or destruction as Landlord is
required to repair or restore under this Lease; (b) Tenant shall remove all of
Tenant’s personal property therefrom, except as otherwise expressly provided in
this Lease; and (c) Tenant shall surrender to Landlord any and all keys, access
cards, computer codes or any other items used to access the Premises. Landlord
shall be permitted to inspect the Premises in order to verify compliance with
this Section 20 at any time prior to (x) the Expiration Date, (y) the effective
date of any earlier termination of this Lease, or (z) the surrender date
otherwise agreed to in writing by Landlord and Tenant. The obligations imposed
under the first sentence of this Section 20 shall survive the termination or
expiration of this Lease. If Tenant remains in possession after the Expiration
Date hereof or after any earlier termination date of this Lease or of Tenant’s
right to possession: (i) Tenant shall be deemed a tenant-at-will; (ii) Tenant
shall pay 200% of the aggregate of all Rent last prevailing hereunder, and also
shall pay all actual damages sustained by Landlord, directly by reason of
Tenant’s remaining in possession after the expiration or termination of this
Lease; (iii) there shall be no renewal or extension of this Lease by operation
of law; and (iv) the tenancy-at-will may be terminated by either party hereto
upon 30 days’ prior written notice given by the terminating party to the
non-terminating party. The provisions of this Section 20 shall not constitute a
waiver by Landlord of any re-entry rights of Landlord provided hereunder or by
law.
 
21. EVENTS OF DEFAULT.
 
21.1. Bankruptcy of Tenant. It shall be a default by Tenant under this Lease
(“Default” or “Event of Default”) if Tenant makes an assignment for the benefit
of creditors, or files a voluntary petition under any state or federal
bankruptcy (including the United States Bankruptcy Code) or insolvency law, or
an involuntary petition is filed against Tenant under any state or federal
bankruptcy (including the United States Bankruptcy Code) or insolvency law that
is not dismissed within 90 days after filing, or whenever a receiver of Tenant,
or of, or for, the property of Tenant shall be appointed, or Tenant admits it is
insolvent or is not able to pay its debts as they mature. 
 

--------------------------------------------------------------------------------


 
21.2. Default Provisions. In addition to any Default arising under Section
21.1 above, each of the following shall constitute a Default: (a) if Tenant
fails to pay Rent or any other payment when due hereunder within five days after
written notice from Landlord of such failure to pay on the due date; provided,
however, that if in any consecutive 12 month period, Tenant shall, on two (2)
separate occasions, fail to pay any installment of Rent on the date such
installment of Rent is due, then, on the third such occasion and on each
occasion thereafter on which Tenant shall fail to pay an installment of Rent on
the date such installment of Rent is due, Landlord shall be relieved from any
obligation to provide notice to Tenant, and Tenant shall then no longer have a
five day period in which to cure any such failure; (b) if Tenant fails, whether
by action or inaction, to timely comply with, or satisfy, any or all of the
obligations imposed on Tenant under this Lease (other than the obligation to pay
Rent) for a period of 30 days after Landlord’s delivery to Tenant of written
notice of such default under this Section 21.2(b); provided, however, that if
the default cannot, by its nature, be cured within such 30 day period, but
Tenant commences and diligently pursues a cure of such default promptly within
the initial 30 day cure period, then Landlord shall not exercise its remedies
under Section 22 unless such default remains uncured for more than 60 days after
the initial delivery of Landlord’s original default notice; and, at Landlord’s
election, (c) if Tenant vacates or abandons the Premises during the Term. 
 
22. RIGHTS AND REMEDIES.
 
22.1. Landlord’s Cure Rights Upon Default of Tenant. If a Default occurs, then
Landlord may (but shall not be obligated to) cure or remedy the Default for the
account of, and at the expense of, Tenant, but without waiving such Default.
 
22.2. Landlord’s Remedies. In the event of any Default by Tenant under this
Lease, Landlord, at its option, may, in addition to any and all other rights and
remedies provided in this Lease or otherwise at law or in equity do or perform
any or all of the following:
 
22.2.1. Terminate Tenant’s right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Tenant shall immediately
surrender possession to Landlord. In such event, Landlord shall be entitled to
recover from Tenant all of: (i) the unpaid Rent that is accrued and unpaid as of
the date on which this Lease is terminated; (ii) the worth, at the time of
award, of the amount by which (x) the unpaid Rent that would otherwise be due
and payable under this Lease (had this Lease not been terminated) for the period
of time from the date on which this Lease is terminated through the Expiration
Date exceeds (y) the amount of such rental loss that the Tenant proves could
have been reasonably avoided; and (iii) any other amount necessary to compensate
Landlord for all the detriment proximately caused by the Tenant’s failure to
perform its obligations under this Lease or which, in the ordinary course of
events, would be likely to result therefrom, including but not limited to, the
cost of recovering possession of the Premises, expenses of reletting, including
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Landlord in connection with this Lease
applicable to the unexpired Term (as of the date on which this Lease is
terminated). The worth, at the time of award, of the amount referred to in
provision (ii) of the immediately preceding sentence shall be computed by
discounting such amount at the current yield, as of the date on which this Lease
is terminated under this Section 22.2.1, on United States Treasury Bills having
a maturity date closest to the stated Expiration Date of this Lease, plus one
percent per annum. In the event that Tenant vacates the Premises, Landlord
shall, at Tenant’s full cost and expense, use commercially reasonable efforts to
mitigate its damages caused by Tenant’s Default, but shall in no event be said
to have waived Landlord’s right to recover damages under this Section 22.2.
Should Landlord, as a result of its mitigation efforts receive any rents for the
Premises, Landlord shall apply such rents (after deducting the full cost of its
mitigation efforts therefrom) against the amount otherwise due from Tenant as a
result of its Default. If this Lease is terminated through any unlawful entry
and detainer action, Landlord shall have the right to recover in such proceeding
any unpaid Rent and damages as are recoverable in such action, or Landlord may
reserve the right to recover all or any part of such Rent and damages in a
separate suit; or
 
22.2.2. Continue the Lease and either (a) continue Tenant’s right to possession
or (b) terminate Tenant’s right to possession and in the case of either (a) or
(b), recover the Rent as it becomes due. Acts of maintenance, efforts to relet,
and/or the appointment of a receiver to protect the Landlord’s interests shall
not constitute a termination of the Tenant’s right to possession; or
 
22.2.3. Pursue any other remedy now or hereafter available under the laws of the
state in which the Premises are located.
 
22.2.4. Without limitation of any of Landlord’s rights in the event of a Default
by Tenant, Landlord may also exercise its rights and remedies with respect to
any Security under Section 4.4 above.
 
Any and all personal property of Tenant that may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law may be handled,
removed or stored by Landlord at the sole risk, cost and expense of Tenant, and
in no event or circumstance shall Landlord be responsible for the value,
preservation or safekeeping thereof. Tenant shall pay to Landlord, upon demand,
any and all expenses incurred in such removal and all storage charges for such
property of Tenant so long as the same shall be in Landlord’s possession or
under Landlord’s control. Any such property of Tenant not removed from the
Premises as of the Expiration Date or any other earlier date on which this Lease
is terminated shall be conclusively presumed to have been conveyed by Tenant to
Landlord under this Lease as in a bill of sale, without further payment or
credit by Landlord to Tenant. Neither expiration or termination of this Lease
nor the termination of Tenant’s right to possession shall relieve Tenant from
its liability under the indemnity provisions of this Lease.
 

--------------------------------------------------------------------------------


 
22.3. Additional Rights of Landlord. All sums advanced by Landlord or Agent on
account of Tenant under this Section, or pursuant to any other provision of this
Lease, and all Base Rent and Additional Rent, if delinquent or not paid by
Tenant and received by Landlord when due hereunder, shall bear interest at the
rate of 5% per annum above the “prime” or “reference” or “base” rate (on a per
annum basis) of interest publicly announced as such, from time to time, by the
JPMorgan Chase Bank, or its successor (“Default Interest”), from the due date
thereof until paid, and such interest shall be and constitute Additional Rent
and be due and payable upon Landlord’s or Agent’s submission of an invoice
therefor. The various rights, remedies and elections of Landlord reserved,
expressed or contained herein are cumulative and no one of them shall be deemed
to be exclusive of the others or of such other rights, remedies, options or
elections as are now or may hereafter be conferred upon Landlord by law.
 
22.4. Event of Bankruptcy. In addition to, and in no way limiting the other
remedies set forth herein, Landlord and Tenant agree that if Tenant ever becomes
the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then: (a) “adequate assurance of future
performance” by Tenant pursuant to Bankruptcy Code Section 365 will include (but
not be limited to) payment of an additional/new security deposit in the amount
of three times the then current Base Rent payable hereunder; (b) any person or
entity to which this Lease is assigned, pursuant to the provisions of the
Bankruptcy Code, shall be deemed, without further act or deed, to have assumed
all of the obligations of Tenant arising under this Lease on and after the
effective date of such assignment, and any such assignee shall, upon demand by
Landlord, execute and deliver to Landlord an instrument confirming such
assumption of liability; (c) notwithstanding anything in this Lease to the
contrary, all amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated as “Rent”, shall constitute “rent”
for the purposes of Section 502(b)(6) of the Bankruptcy Code; and (d) if this
Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other considerations payable or otherwise
to be delivered to Landlord or Agent (including Base Rent, Additional Rent and
other amounts hereunder), shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the bankruptcy estate of
Tenant. Any and all monies or other considerations constituting Landlord’s
property under the preceding sentence not paid or delivered to Landlord or Agent
shall be held in trust by Tenant or Tenant’s bankruptcy estate for the benefit
of Landlord and shall be promptly paid to or turned over to Landlord.
 
22.5. CONFESSION OF JUDGMENT FOR POSSESSION
 
TENANT, IN CONSIDERATION OF THE EXECUTION OF THIS LEASE BY LANDLORD AND FOR THE
COVENANTS AND AGREEMENTS ON THE PART OF LANDLORD HEREIN CONTAINED, AND FULLY
COMPREHENDING THE RELINQUISHMENT OF CERTAIN RIGHTS INCLUDING RIGHTS OF
PREJUDGMENT NOTICE AND HEARING AND POST JUDGMENT/PRE-EXECUTION NOTICE AND
HEARING, AND AFTER DEFAULT BY TENANT UNDER THIS LEASE, HEREBY EXPRESSLY
AUTHORIZES ANY ATTORNEY OF ANY COURT OF RECORD TO ACCEPT SERVICE OF PROCESS FOR,
TO APPEAR FOR, AND TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT IN ANY AND
ALL ACTIONS BROUGHT HEREUNDER BY LANDLORD AGAINST TENANT TO RECOVER POSSESSION
FROM TIME TO TIME OF THE PREMISES (AND TENANT AGREES THAT UPON THE ENTRY OF EACH
JUDGMENT FOR SUCH POSSESSION A WRIT OF POSSESSION OR OTHER APPROPRIATE PROCESS
MAY ISSUE FORTHWITH). THE RIGHT TO CONFESS JUDGMENT IN EJECTMENT SHALL NOT BE
EXHAUSTED BY THE SINGLE OR MULTIPLE USE THEREOF. TENANT CONFIRMS THAT THIS IS A
COMMERCIAL LEASE, THAT TENANT WAS REPRESENTED BY COUNSEL IN TENANT'S NEGOTIATION
AND EXECUTION OF THIS LEASE, AND THAT TENANT KNOWINGLY, WILLINGLY, FREELY AND
VOLUNTARILY EXECUTED THIS LEASE WITH THIS SECTION AS A PART THEREOF. LANDLORD
COVENANTS NOT TO CONFESS JUDGMENT IN ACCORDANCE WITH THIS PARAGRAPH 22.5 UNLESS
IT SHALL HAVE PROVIDED TENANT WITH AT LEAST TEN (1O) DAYS PRIOR WRITTEN NOTICE
OF LANDLORD’S INTENTION TO SO CONFESS JUDGMENT.
 
22.6. WAIVER OF NOTICE UNDER PENNSYLVANIA LANDLORD AND TENANT ACT.
 
IF PROCEEDINGS ARE COMMENCED BY LANDLORD TO RECOVER POSSESSION UNDER THE ACTS OF
ASSEMBLY AND RULES OF CIVIL PROCEDURE, UPON THE EXPIRATION OR EARLIER
TERMINATION OF THE TERM, OR FOR NON-PAYMENT OF RENT OR ANY OTHER REASON, TENANT
SPECIFICALLY WAIVES THE RIGHT TO THE NOTICES REQUIRED BY THE LANDLORD AND TENANT
ACT OF 1951, AS THE SAME MAY BE AMENDED, AND AGREES THAT FIVE (5) DAYS' NOTICE
SHALL BE SUFFICIENT IN ALL CASES, EXCEPT WHERE OTHERWISE PROVIDED HEREIN.
 

--------------------------------------------------------------------------------


 
23. BROKER. Tenant covenants, warrants and represents that the broker set forth
in Section 1.9(A) was the only broker to represent Tenant in the negotiation of
this Lease (“Tenant’s Broker”). Landlord covenants, warrants and represents that
the broker set forth in Section 1.9(B) was the only broker to represent Landlord
in the negotiation of this Lease (“Landlord’s Broker”). Landlord shall be solely
responsible for paying the commission of [both Tenant’s Broker and] Landlord’s
Broker. Each party agrees to and hereby does defend, indemnify and hold the
other harmless against and from any brokerage commissions or finder’s fees or
claims therefor by a party claiming to have dealt with the indemnifying party
and all costs, expenses and liabilities in connection therewith, including,
without limitation, reasonable attorneys’ fees and expenses, for any breach of
the foregoing. The foregoing indemnification shall survive the termination or
expiration of this Lease.
 
24. MISCELLANEOUS.
 
24.1. Merger. All prior understandings and agreements between the parties are
merged in this Lease, which alone fully and completely expresses the agreement
of the parties. No agreement shall be effective to modify this Lease, in whole
or in part, unless such agreement is in writing, and is signed by the party
against whom enforcement of said change or modification is sought.
 
24.2. Notices. Any notice required to be given by either party pursuant to this
Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if (a) personally delivered, or (b) if sent by Federal
Express or other comparable commercial overnight delivery service, or (c) sent
by certified mail, return receipt requested and postage prepaid, addressed (in
the case of any or all of (a), (b) and (c) above) to the other party at the
addresses set forth below each party’s respective signature block (or to such
other address as Landlord or Tenant may designate to each other from time to
time by written notice), and shall be deemed to have been given, rendered or
made (i) on the day so delivered or (ii) in the case of overnight courier
delivery on the first business day after having been deposited with the courier
service, and (iii) in the case of certified mail, on the third (3rd) business
day after deposit with the U.S. Postal Service.
 
24.3. Non-Waiver. The failure of either party to insist, in any one or more
instances, upon the strict performance of any one or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or of the right to exercise such election, but
the Lease shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. The receipt and acceptance by Landlord or
Agent of Base Rent or Additional Rent with knowledge of breach by Tenant of any
obligation of this Lease shall not be deemed a waiver of such breach.
 
24.4. Legal Costs. Any party in breach or default under this Lease (the
“Defaulting Party”) shall reimburse the other party (the “Nondefaulting Party”)
upon demand for any legal fees and court (or other administrative proceeding)
costs or expenses that the Nondefaulting Party incurs in connection with the
breach or default, regardless whether suit is commenced or judgment entered.
Such costs shall include legal fees and costs incurred for the negotiation of a
settlement, enforcement of rights or otherwise. Furthermore, in the event of
litigation, the court in such action shall award to the party in whose favor a
judgment is entered a reasonable sum as attorneys’ fees and costs, which sum
shall be paid by the losing party. Tenant shall pay Landlord’s attorneys’
reasonable fees incurred in connection with Tenant’s request for Landlord’s
consent under provisions of this Lease governing assignment and subletting, or
in connection with any other act which Tenant proposes to do and which requires
Landlord’s consent.
 
24.5. Parties Bound. Except as otherwise expressly provided for in this Lease,
this Lease shall be binding upon, and inure to the benefit of, the successors
and assignees of the parties hereto. Tenant hereby releases Landlord named
herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord’s ownership interest in the Property. In the
event of such conveyance and transfer, Landlord’s obligations shall thereafter
be binding upon each transferee (whether Successor Landlord or otherwise). No
obligation of Landlord shall arise under this Lease until the instrument is
signed by, and delivered to, both Landlord and Tenant.
 
24.6. Recordation of Lease. Tenant shall not record or file this Lease (or any
memorandum hereof) in the public records of any county or state.
 
24.7. Governing Law; Construction. This Lease shall be governed by and construed
in accordance with the laws of the state in which the Property is located. If
any provision of this Lease shall be invalid or unenforceable, the remainder of
this Lease shall not be affected but shall be enforced to the extent permitted
by law. The captions, headings and titles in this Lease are solely for
convenience of reference and shall not affect its interpretation. This Lease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Lease to be drafted. Each covenant,
agreement, obligation, or other provision of this Lease to be performed by
Tenant, shall be construed as a separate and independent covenant of Tenant, not
dependent on any other provision of this Lease. All terms and words used in this
Lease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. This Lease may be executed in counterpart and, when all counterpart
documents are executed, the counterparts shall constitute a single binding
instrument.
 

--------------------------------------------------------------------------------


 
24.8. Time. Time is of the essence for this Lease. If the time for performance
hereunder falls on a Saturday, Sunday or a day that is recognized as a holiday
in the state in which the Property is located, then such time shall be deemed
extended to the next day that is not a Saturday, Sunday or holiday in said
state.
 
24.9. Authority of Tenant. Tenant and the person(s) executing this Lease on
behalf of Tenant hereby represent, warrant, and covenant with and to Landlord as
follows: the individual(s) acting as signatory on behalf of Tenant is(are) duly
authorized to execute this Lease; Tenant has procured (whether from its members,
partners or board of directors, as the case may be), the requisite authority to
enter into this Lease; this Lease is and shall be fully and completely binding
upon Tenant; and Tenant shall timely and completely perform all of its
obligations hereunder.
 
24.10. WAIVER OF TRIAL BY JURY. THE LANDLORD AND THE TENANT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES. 
 
24.11. Relocation. Intentionally Omitted.
 
24.12. Financial Information. From time to time during the Term, Tenant shall
deliver to Landlord information and documentation describing and concerning
Tenant’s financial condition, and in form and substance reasonably acceptable to
Landlord, within ten (10) days following Landlord’s written request therefor.
Upon Landlord’s request, Tenant shall provide to Landlord the most currently
available audited financial statement of Tenant; and if no such audited
financial statement is available, then Tenant shall instead deliver to Landlord
its most currently available balance sheet and income statement. Furthermore,
upon the delivery of any such financial information from time to time during the
Term, Tenant shall be deemed to automatically represent and warrant to Landlord
that the financial information delivered to Landlord is true, accurate and
complete, and that there has been no adverse change in the financial condition
of Tenant since the date of the then-applicable financial information.
 
24.13. Confidential Information. Tenant agrees to maintain in strict confidence
the economic terms of this Lease and any or all other materials, data and
information delivered to or received by any or all of Tenant and Tenants’
Parties either prior to or during the Term in connection with the negotiation
and execution hereof. The provisions of this Section 24.13 shall survive the
termination of this Lease.
 
24.14. Submission of Lease. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to lease. This Lease is
not effective until execution by and delivery to both Landlord and Tenant.
 
24.15. Lien Prohibition. Tenant shall not permit any mechanics or materialmen’s
liens to attach to the Premises or the Property. Tenant, at its expense, shall
procure the satisfaction or discharge of record of all such liens and
encumbrances within 30 days after the filing thereof; or, within such thirty
(30) day period, Tenant shall provide Landlord, at Tenant’s sole expense, with
endorsements (satisfactory, both in form and substance, to Landlord and the
holder of any mortgage or deed of trust) to the existing title insurance
policies of Landlord and the holder of any mortgage or deed of trust, insuring
against the existence of, and any attempted enforcement of, such lien or
encumbrance. In the event Tenant has not so performed, Landlord may, at its
option, pay and discharge such liens and Tenant shall be responsible to
reimburse Landlord, on demand and as Additional Rent under this Lease, for all
costs and expenses incurred in connection therewith, together with Default
Interest thereon, which expenses shall include reasonable fees of attorneys of
Landlord’s choosing, and any costs in posting bond to effect discharge or
release of the lien as an encumbrance against the Premises or the Property.
 
24.16. Counterparts. This Lease may be executed in multiple counterparts, but
all such counterparts shall together constitute a single, complete and
fully-executed document.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.


LANDLORD:
FIRST INDUSTRIAL PENNSYLVANIA, L.P.,
a Delaware limited partnership
   
By:
First Industrial Pennsylvania Corporation,
 
a Maryland corporation, its General Partner
   
By:
 
Name:
 
Title:
     
TENANT:
       
By:
 
Name:
 
Title:
 



Landlord’s Addresses for Notices:
Tenant’s Addresses for Notices:
   
First Industrial Pennsylvania, L.P.
 
311 South Wacker Drive, Suite 4000
 
Chicago, Illinois 60606
 
Attn: Executive Vice President-Operations
 
   
With a copy to:
With a copy to:
   
First Industrial Realty Trust, Inc.
 
200 Philips Road
 
Exton, PA. 19341-1326
 
Attn: Senior Regional Director
 

 
With a copy to:


Saul Ewing LLP
Centre Square West
1500 Market Street — 38th Floor
Philadelphia, PA 19102-2186
Attn: F. Michael Wysocki, Esquire
 

--------------------------------------------------------------------------------


 
LEASE EXHIBIT A
 
Property
 
ATTACH APPROPRIATE SITE PLAN
 

--------------------------------------------------------------------------------


 
LEASE EXHIBIT B
 
TENANT OPERATIONS INQUIRY FORM


1. Name of
Company/Contact_______________________________________________________________________
 
2. Address/Phone________________________________________________________________________________
 
3. Provide a brief description of your business and operations:
______________________________________________
__________________________________________________________________________________
__________________________________________________________________________________
__________________________________________________________________________________
__________________________________________________________________________________
__________________________________________________________________________________
 
4. Will you be required to make filings and notices or obtain permits as
required by Federal and/or State regulations for the operations at the proposed
facility? Specifically:


a. SARA Title III Section 312 (Tier II) reports
 
YES
NO
(> 10,000lbs. of hazardous materials STORED at any one time)
     
b. SARA Title III Section 313 (Tier III) Form R reports
 
YES
NO
(> 10,000lbs. of hazardous materials USED per year)
     
c. NPDES or SPDES Stormwater Discharge permit
 
YES
NO
(answer “No” if “No-Exposure Certification” filed)
     
d. EPA Hazardous Waste Generator ID Number
 
YES
NO

 
5. Provide a list of chemicals and wastes that will be used and/or generated at
the proposed location. Routine office and cleaning supplies are not included.
Make additional copies if required.
 
Chemical/Waste
 
Approximate Annual
Quantity Used or
Generated
 
Storage Container(s)
(i.e. Drums, Cartons, Totes,
Bags, ASTs, USTs, etc)
                                                 

 

--------------------------------------------------------------------------------


 
LEASE EXHIBIT C
 
LANDLORD’S WORK
 

--------------------------------------------------------------------------------


 
LEASE EXHIBIT D
 
CONFIRMATION OF COMMENCEMENT DATE
 
[Date]
 
[Tenant’s Name and Address]
 
RE: [Describe lease, by title and date (the “Lease”); name Landlord and Tenant]
 
Dear [Name of Contact Person at Tenant]:
 
This letter shall confirm that the Commencement Date for the above-referenced
Lease is [specify Commencement Date].
 
[Name of Tenant], as Tenant, hereby acknowledges the following: (i) Tenant is in
possession of the Premises (as defined in the Lease); (ii) the Lease is in full
force and effect; (iii) Landlord is not in default under the Lease; and (iv)
possession of the Premises is accepted by Tenant as having been delivered in
accordance with the terms and conditions of the Lease.
 
Our records indicate the following information for the [Number of square feet
comprising Premises] square feet of space:
 
Commencement Date:
____________________ 200__
   
Base Rent Commencement Date:
____________________ 200__
   
Next Monthly Base Rent Due:
____________________ 200__
   
Operating Expense Commencement Date:
____________________ 200__
   
Lease Expiration Date:
____________________ 200__

 
Please sign two (2) copies of this letter in the space provided below
acknowledging your agreement with the above and return them to me at my office.
I suggest you attach a copy of this letter to your copy of the Lease.
 
Thank you again for your cooperation and assistance regarding this matter.
Please contact me at any time should you have questions regarding the lease,
building, or any related manner.


Sincerely,
Acknowledged and Agreed to this ___ day of __________________, 20____
[Name]
Property Manager
[Name of Tenant]
 
By:
   
Title:
 

 

--------------------------------------------------------------------------------


 
LEASE EXHIBIT E
 
Broom Clean Condition and Repair Requirements
 

·
All lighting is to be placed into good working order. This includes replacement
of bulbs, ballasts, and lenses as needed.

 

·
All truck doors and dock levelers should be serviced and placed in good
operating order (including, but not limited to, overhead door springs, rollers,
tracks and motorized door operator). This would include the necessary (a)
replacement of any dented truck door panels, broken panels and cracked lumber,
and (b) adjustment of door tension to insure proper operation. All door panels
that are replaced shall be painted to match the Building standard.

 

·
All structural steel columns in the warehouse and office should be inspected for
damage, and must be repaired. Repairs of this nature shall be pre-approved by
the Landlord prior to implementation.

 

·
HVAC system shall be in good working order, including the necessary replacement
of any parts to return the unit to a well-maintained condition. This includes,
but is not limited to, filters, thermostats, warehouse heaters and exhaust fans.
Upon move-out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition of the HVAC system.

 

·
All holes in the sheet rock walls shall be repaired prior to move-out. All walls
shall be clean.

 

·
The carpets and vinyl tiles shall be in a clean condition and shall not have any
holes or chips in them. Flooring shall be free of excessive dust, dirt, grease,
oil and stains. Cracks in concrete and asphalt shall be acceptable as long as
they are ordinary wear and tear, and are not the result of misuse.

 

·
Facilities shall be returned in a clean condition, including, but not limited
to, the cleaning of the coffee bar, restroom areas, windows, and other portions
of the Premises.

 

·
There shall be no protrusion of anchors from the warehouse floor and all holes
shall be appropriately patched. If machinery/equipment is removed, the
electrical lines shall be properly terminated at the nearest junction box.

 

·
All exterior windows with cracks or breakage shall be replaced. All windows
shall be clean.

 

·
Tenant shall provide keys for all locks on the Premises, including front doors,
rear doors, and interior doors.

 

·
All mechanical and electrical systems shall be left in a safe condition that
confirms to code. Bare wires and dangerous installations shall be corrected to
Landlord’s reasonable satisfaction.

 

·
All plumbing fixtures shall be in good working order, including, but not limited
to, the water heater. Faucets and toilets shall not leak.

 

·
All dock bumpers shall be left in place and well-secured.

 

·
Drop grid ceiling shall be free of excessive dust from lack of changing filters.
No ceiling tiles may be missing or damaged.

 

·
All trash shall be removed from both inside and outside of the Building.

 

·
All signs in front of Building and on glass entry door and rear door shall be
removed.

 

--------------------------------------------------------------------------------

